Exhibit 10(c)
 
Execution Version
 


 
FIRST AMENDMENT TO AMENDED AND RESTATED
 
LETTER OF CREDIT ISSUANCE AND REIMBURSEMENT AGREEMENT
 
This First Amendment (this “Amendment”) to that certain Amended and Restated
Letter of Credit Issuance and Reimbursement Agreement, dated as of August 30,
2013 (the “Agreement”) by and between PPL Energy Supply, LLC (the “Company”) and
Canadian Imperial Bank of Commerce, New York Branch, formerly known as Canadian
Imperial Bank of Commerce, New York Agency (“CIBC”), is made as of July 22,
2014.  All capitalized terms used in this Amendment and not otherwise defined
herein shall have the meanings assigned to them in the Agreement.
 
WHEREAS, Section 9.4 of the Agreement provides that the Agreement may be amended
if such amendment is in writing and is signed by the Company and CIBC; and
 
WHEREAS, the Company has requested that CIBC consent to certain amendments to
the Agreement,
 
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged, it
is agreed as follows:
 
1.           The following defined terms in Section 2.1 of the Agreement are
hereby amended and restated in their entirety as follows:
 
“2014 Amendment Date” means July 27, 2014.
 
“Availability Termination Date” means the earliest of (i) the Termination Date,
(ii) the Talen Closing Date, (iii) the date that the commitment of CIBC under
the Existing Credit Agreement terminates or is reduced to zero, (iv) the date
that shall have been advised as such date to the Company in writing by CIBC,
being a date not less than sixty (60) days after an effective amendment or
waiver of any provisions of the Existing Credit Agreement and (v) the date
referred in Section 8.1.
 
“Termination Date” means July 27, 2015.
 
2.           The following defined terms are hereby included in Section 2.1 of
the Agreement as follows:
 
“Applicable Fee Rate” means, (a) after the Amendment Closing Date until the 2014
Amendment Date, 0.95% per annum and (b) from and after the 2014 Amendment Date,
the following percentages per annum, based upon the Debt Rating as set forth
below:
 
Pricing Level
 
Debt Ratings
S&P/Moody’s
 
Applicable Fee Rate
 
1
BBB-/Baa3 or better
1.125%
2
BB+/Ba1
1.25%
3
BB/Ba2
1.50%
4
BB-/Ba3 or worse
1.75%

 
The Applicable Fee Rate as of the 2014 Amendment Date shall be at Pricing Level
2.  Thereafter, each change in the Applicable Fee Rate resulting from a publicly
announced change in the Debt Rating shall be effective, in the case of an
upgrade, during the period commencing on the date of delivery by the Company to
CIBC of a notice of such upgrade, and ending on the date immediately preceding
the effective date of the next such change and, in the case of a downgrade,
during the period commencing on the date of the public announcement thereof and
ending on the date immediately preceding the effective date of the next such
change.
 
“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”) of the Company’s
non-credit-enhanced, senior unsecured long-term debt; provided that (a) if the
respective Debt Ratings issued by the foregoing rating agencies differ by one
level, then the Pricing Level for the higher of such Debt Ratings shall apply
(with the Debt Rating for Pricing Level 1 being the highest and the Debt Rating
for Pricing Level 4 being the lowest); (b) if there is a split in Debt Ratings
of more than one level, then the Pricing Level that is one level lower than the
Pricing Level of the higher Debt Rating shall apply; (c) if the Company has only
one Debt Rating, the Pricing Level that is one level lower than that of such
Debt Rating shall apply; and (d) if the Company does not have any Debt Rating,
Pricing Level 4 shall apply.
 
“Energy Supply Spin-Off” means the proposed transfer, separation and spin-off of
PPL Energy Supply, LLC and certain of its assets by PPL Corporation as described
in the PPL Corporation’s Current Report on Form 8-K dated June 9, 2014 and filed
with the Securities Exchange Commission.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
 
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.
 
“Talen Closing Date” means the date on which the Energy Supply Spin-Off closes
and stock in Talen Energy Corporation is issued to existing shareholders of PPL
Corporation.
 
3.           The first sentence of Section 4.5 of the Agreement is hereby
amended and replaced in its entirety with the following:
 
“The Company shall pay to CIBC a fee, quarterly in arrears on the last day of
each March, June, September and December falling after the Amendment Closing
Date (or, if any such day is not a Business Day, the next succeeding Business
Day), and on the Termination Date, at the Applicable Fee Rate on the average
Aggregate Stated Amount of all Letters of Credit outstanding on each day during
such quarter, and for the number of days in such period.”
 
4.           The last sentence of Article VII of the Agreement is hereby amended
and replaced in its entirety with the following:
 
“With respect to Letters of Credit (if any) that have terms extending, or are
extendible beyond, the Termination Date (after giving effect to any auto-renewal
or extension periods within such Letters of Credit), and with respect to Letters
of Credit that by their terms will remain outstanding after the Talen Closing
Date, the Company shall Cash Collateralize all such Letters of Credit no later
than the Business Day immediately preceding the Termination Date or the Talen
Closing Date, as applicable, in an amount not less than 101.75% of all
outstanding Credit Obligations.”
 
5.           All references to December 31, 2012 in Sections 6.4(a), 6.6 and
6.15 of the Agreement are hereby amended and replaced with references to
December 31, 2013.
 
6.           All references to June 30, 2013 in Section 6.4(b) of the Agreement
are hereby amended and replaced with references to March 31, 2014 and all
references to six in Section 6.4(b) of the Agreement are hereby amended and
replaced with references to three.
 
7.           Section 6.4(c) of the Agreement is hereby amended and replaced in
its entirety with the following:
 
“Since December 31, 2013, there has been no change in the business, assets,
financial condition or operations of the Company and its Consolidated
Subsidiaries, considered as a whole, that would materially and adversely affect
the Company’s ability to perform any of its obligations under this Agreement; it
being understood for purposes of this Agreement that the Energy Supply Spin-Off
shall not be deemed, as of the time of the consummation thereof or at any time
prior to or thereafter, to constitute such a change.”
 
8.           All references to 100% in Section 8.1 of the Agreement are hereby
amended and replaced with references to 101.75%.
 
9.           CIBC hereby waives any Event of Default that arises pursuant to
Section 8.1(k) of the Agreement solely as a result of the Energy Supply Spin-Off
constituting a Change of Control.
 
10.           The Company hereby represents and warrants to CIBC that each of
the representations and warranties of the Company in the Agreement are true and
correct as if made on and as of the date hereof (or, if expressly stated to have
been made as of an earlier date, were true and correct in all material respects
as of such earlier date).
 
11.           The Company hereby covenants and agrees that any and all Letters
of Credit that, by their terms, will remain outstanding after the Talen Closing
Date shall be Cash Collateralized by the Company in accordance with the terms
and conditions of Article VII of the Agreement.
 
12.           Except as amended by the provisions hereof, the Agreement shall
remain in full force and effect in accordance with its terms.
 
13.           This Amendment constitutes the entire understanding of the parties
with respect to the subject matter thereof and supersedes all prior and current
understandings and agreements, whether written or oral, with respect to such
subject matter.
 
14.           This Amendment may be executed in several counterparts, each of
which shall be deemed an original, but all of which shall constitute one and the
same instrument.
 
15.           This Amendment shall be governed by and construed in accordance
with the laws of the State of New York.
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
set forth above.


 



 
CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH
         
By:
     
Name:
   
Title:
                   
By:
     
Name:
   
Title:
 






 
PPL ENERGY SUPPLY, LLC
         
By:
     
Name:
   
Title:
 


